*339ON STATE'S MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Through the Hon. James K. Evetts, District Attorney, the State has filed its motion for a rehearing which was very ably and earnestly presented in oral argument by the District Attorney.
It is his contention that the facts testified to by the non-accomplice witnesses sufficiently corroborate the accomplice to meet the requirement of the law. Such contention challenged our attention and has caused us to again critically examine the record before us, and after having done so, we remain of the opinion that the corroboration is not sufficient.
The motion for rehearing is overruled.